 
Exhibit 10.2


Extreme Mobile Coatings Worldwide Corp. / EMWW Enters into Letter of Intent with
Cloudtech Sensors, Inc.


Nicholasville, Kentucky, May 27, 2009 – Extreme Mobile Coatings Worldwide Corp.
(“Extreme”) (OTCBB: EMWW.OB) has entered into a Letter of Intent to acquire 100%
of the issued and outstanding shares of Cloudtech Sensors, Inc. (“Cloudtech”),
an early-stage developer of handheld detectors that can discover and identify
hundreds of biological, chemical, environmental and radioactive agents, then
wirelessly relay crucial data to command-and-control centers for instant
analysis and response. On the execution of a definitive Agreement, each share of
Cloudtech will receive one share of Extreme at the closing.  It is anticipated
as part of the transaction that senior management of Cloudtech will assume some
of the senior positions with Extreme. The closing will take place on completion
of certain diligence items and there being no comments of the Securities and
Exchange Commission with respect to the appropriate filings. The Company feels
that the addition of the technology being developed by Cloudtech will enhance
the anti-microbial powder coating operations of Extreme.
 
About Extreme Mobile Coatings Worldwide Corp.
Headquartered in Nicholasville, Kentucky, Extreme Mobile Coatings Worldwide
Corp. focuses on the application of polymer-based powder coatings. Factory
applied powder coatings have been known to provide long lasting durable, polymer
surfaces and have the advantage over solvent based paints of emitting zero
volatile organic compounds. The Company’s approved applicators are the first to
be able to apply these polymer-based powder coatings in the field. Through its
wholly owned subsidiary, Extreme Mobile Coatings, Inc., the Company offers
franchise opportunities to operate a mobile business which provides painting or
coating on various surfaces utilizing a special patented mobile system developed
by Xiom Corp. (OTCBB: XMCP.OB), a 25% stock holder of the Company. Xiom entered
into an exclusive licensing agreement with Extreme Mobile Coatings for their
antimicrobial technology. Custom antimicrobial coatings were found effective
against a wide range of microbes, including E.coli, MRSA and Salmonella.


For more information regarding the companies listed herein, please visit:
www.extrememobilecoating.com
www.xiom-corp.com
http://cloudtechsensors.com/
 
 
 

--------------------------------------------------------------------------------

 
 
Forward-Looking Statements
This press release contains forward-looking statements, which represent the
Company's expectations or beliefs, including, but not limited to, statements
concerning plans, growth and strategies, which include, without limitation,
statements preceded or followed by or that include the words may, will, expect,
anticipate, intend, could, estimate, or continue or the negative or other
variations thereof or comparable terminology. Any statements contained in this
press release that are not statements of historical fact may be deemed to be
forward-looking statements. These statements by their nature involve substantial
risks and uncertainties, some of which are beyond the Company's control, and
actual results.
 
Contact:
Extreme Mobile Coatings Worldwide Corp.
James W. Zimbler
814-357-9101


Cloudtech Sensors, Inc.
Kenneth S. Rosenzweig
610-255-5678


Corporate Evolutions, Inc.
www.corporateevolutions.com
516-482-0155


Source: Extreme Mobile Coatings Worldwide Corp.


 
 

--------------------------------------------------------------------------------

 